Exhibit 10.1

 

LOGICMARK, LLC

Logicmark Investment Partners, LLC

1359 Barclay Boulevard

Buffalo Grove, Illinois 60089

 

September 23, 2016

 

VIA EMAIL

 

Nxt-ID, Inc.

285 North Drive, Suite D

Melbourne, FL 32934

Email: gino@nxt-id.com

Attn: Gino Pereira

 

Re:$2,500,000 loan (the “Loan”) from Logicmark Investment Partners, LLC (the
“Lender”) to Nxt-ID, Inc. (“Borrower”)

 

Dear Gino:

 

Reference is hereby made to the above-referenced Loan as evidenced by that
certain Secured Subordinated Promissory Note issued by Borrower to the order of
Lender on July 22, 2016 in the original principal amount of $2,500,000 (the
“Note”). All capitalized terms not otherwise defined herein shall have the
meanings described to them in the Note.

 

Borrower has advised that it will be unable to pay the entire outstanding
principal and accrued interest in full within five (5) business days following
the Maturity Date, which would constitute an Event of Default under the Note
(the “Potential Default”). Upon the occurrence of an Event of Default, interest
would accrue on the Loan at the Default Rate. Borrower has requested that Lender
(a) waive its right to have interest accrue on the Loan at the Default Rate in
the event of the Event of Default that would result from the Potential Default,
(b) forbear from exercising Lender’s rights in respect of the Event of Default
that would result from the Potential Default during the Forbearance Period (as
hereinafter defined), and (c) extend the payment terms of the Note, and Lender
is willing to waive such rights and provide such extension, for a limited period
of time, all on the terms and provisions set forth in this letter.

 

Subject to the terms and conditions of this letter, including, without
limitation, Borrower’s satisfaction of the obligations undertaken hereunder, and
solely during the Forbearance Period (as hereinafter defined), Lender agrees not
to exercise any of its rights and remedies in respect of the occurrence of the
Event of Default that would result from the Potential Default, including the
right to collect interest in respect of the Loan at the Default Rate (but Lender
shall not be deemed to have waived its other rights in respect of the occurrence
of any other Event of Default). For purposes of this letter, (a) “Forbearance
Period” means the period beginning on the date hereof and ending on the
Forbearance Termination Date, (b) “Forbearance Termination Date” means the
earlier to occur of (i) October 31, 2016, and (ii) the date upon which a
Forbearance Default occurs, and (c) “Forbearance Default” means (i) the
occurrence of any Event of Default other than the Potential Default, (ii) the
failure of Borrower to comply with any term, condition or covenant set forth in
this letter, or (iii) an event or circumstance with respect to which any
representation or warranty made by Borrower under or in connection with this
letter shall prove to be untrue.

 



 

 

 



NXT-ID, INC.

September 23, 2016

Page 2

 

The obligation of Lender to agree to forbear from taking action in respect of
the Potential Default during the Forbearance Period as provided in this letter
is subject to the Borrower’s satisfaction of the following conditions:

 

1.Loan Payments. Borrower shall pay Lender in immediately available funds the
following sums in respect of its outstanding obligations under the Loan:

 

a.Two Hundred Fifty Thousand Dollars ($250,000) on September 23, 2016;     b.One
Hundred Thousand Dollars ($100,000) on the October 24, 2016; and     c.One
Million One Hundred Fifty Thousand Dollars ($1,150,000), plus all accrued and
unpaid interest under the Note, on October 31, 2016 (the “Final Installment
Date”).

 

2.Escrow Amount. The Escrow Amount (as defined in the Purchase Agreement) shall
be reduced by a total of Five Hundred Thousand Dollars ($500,000), and the
definition of Escrow Amount in the Purchase Agreement shall be amended
accordingly to mean “(a) from the date hereof until June 30, 2017, $1,000,000,
(b) from July 1, 2017 until December 31, 2017, $500,000, and (c) thereafter,
$0.” Borrower shall pay such Escrow Amount into the Escrow Account on the Final
Installment Date.

 

 

3.Representations and Warranties. In order to induce Lender to enter into this
letter, Borrower hereby represents and warrants to Lender that:

 

a.no Event of Default (other than the Potential Default) has occurred, is
anticipated to occur or is continuing;     b.Borrower has used, and shall
continue to use, best efforts to expeditiously raise equity capital sufficient
to meet its obligations under, and in accordance with, the Note, the Purchase
Agreement and this letter;     c.Borrower has the power and authority to
execute, deliver and perform this letter and has taken all necessary action to
authorize its execution, delivery and performance of this letter;     d.this
letter has been duly executed and delivered by Borrower and constitutes the
legal, valid and binding obligation of Borrower, enforceable against it in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and by general principles of equity; and

 

 

 

 



NXT-ID, INC.

September 23, 2016

Page 3

 

e.neither the execution and delivery of this letter, nor the consummation of the
transactions contemplated hereby, will conflict with, result in a breach of,
constitute a default under, result in the acceleration of, create in any party
the right to accelerate, terminate, modify, or cancel, or require any notice
under any agreement to which Borrower is a party.

 

4.Indemnification. Borrower agrees to indemnify and hold harmless Sellers from
and against the entirety of any Adverse Consequences suffered by Sellers as a
result of Borrower’s breach of any of its representations, warranty or covenant
in this letter.

 

Except as expressly provided herein, nothing in this letter shall be construed
as a waiver of or acquiescence to any Event of Default that may now or hereafter
exist in connection the Note, the subordinated security agreement or any other
agreements, documents and instruments executed or delivered in connection with
the Loan (collectively, the “Loan Documents”). Except as expressly provided
herein, the execution and delivery of this letter shall not (a) constitute an
extension, modification, or waiver of any term or aspect of any of the Loan
Documents; (b) extend the terms of the Loan or the due date of any of the
obligations thereunder; (c) give rise to any obligation on the part of Lender to
extend, modify or waive any term or condition of any of the Loan Documents; (d)
give rise to any defenses or counterclaims to the right of Lender to compel
payment of the obligations, or to otherwise enforce its rights and remedies,
under the Loan Documents; or (e) serve to effect a novation of the Loan
obligations. Except as expressly limited herein, Lender hereby expressly
reserves all of its rights and remedies under the Loan Documents and under
applicable law and, from and after the Forbearance Termination Date, Lender
shall be entitled to enforce the Loan Documents according to the terms thereof.

 

Borrower, hereby (a) ratifies and reaffirms all of its payment and performance
obligations, contingent or otherwise, under each of the Loan Documents (after
giving effect hereto) and (b) to the extent Borrower granted liens on or
security interests in any of its property pursuant to any such Loan Document as
security for its obligations under or with respect to the Loan Documents,
ratifies and reaffirms such grant of security interests and liens and confirms
and agrees that such security interests and liens hereafter secure all of the
Loan obligations as amended hereby. Borrower hereby consents to this letter and
acknowledges that each of the Loan Documents remains in full force and effect
and is hereby ratified and reaffirmed.

 

In consideration of the agreements of Lender set forth herein, Borrower hereby
releases, remises, acquits and forever discharges Lender, and each of its
respective employees, agents, representatives, consultants, attorneys, officers,
managers, members, directors, partners, fiduciaries, predecessors, successors
and assigns, subsidiary corporations, parent corporations and related corporate
divisions (collectively, the “Released Parties”), from any and all actions,
causes of action, judgments, executions, suits, debts, claims, demands,
liabilities, obligations, damages and expenses of any and every character, known
or unknown, direct or indirect, at law or in equity, of whatever nature or kind,
whether heretofore or hereafter arising, for or because of any matter of things
done, omitted or suffered to be done by any of the Released Parties prior to and
including the date of execution hereof, and in any way directly or indirectly
arising out of any or in any way connected to this letter, the Note or any other
Loan Agreements (collectively, the “Released Matters”). Borrower hereby
acknowledges that the foregoing releases in this letter are intended to be in
full satisfaction of all or any alleged injuries or damages arising in
connection with the Released Matters. Borrower hereby represents and warrants to
Lender that it has not purported to transfer, assign or otherwise convey any
right, title or interest in any Released Matter to any other Person and that the
foregoing constitutes a full and complete release of all Released Matters.

 



 

 

 



NXT-ID, INC.

September 23, 2016

Page 4

 

Borrower, on behalf of itself and its affiliates and each of its and their
respective successors, assigns, and other legal representatives, hereby
absolutely, unconditionally and irrevocably, covenants and agrees with and in
favor of each of the Released Parties that it will not sue (at law, in equity,
in any regulatory proceeding or otherwise) any Released Party on the basis of
any Released Matters released, remised and discharged by such Person pursuant to
this letter. If Borrower or any of its affiliates, successors, assigns or other
legal representatives violates the foregoing covenant, Borrower shall be
obligated to pay, in addition to such other damages as any Released Party may
sustain as a result of such violation, all attorneys’ fees and costs incurred by
any Released Party as a result of such violation.

 

Borrower hereby agrees to execute and deliver or cause to be executed and
delivered, from time to time, as and when requested by Lender, all such
documents, instruments and agreements and to take or cause to be taken such
further or other action as Lender may reasonably deem necessary or desirable in
order to carry out the intent and purposes of this letter, the Note Agreement
and the other Loan Documents.

 

This letter may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement. Delivery of an executed signature page to this letter by
facsimile transmission or otherwise transmitted or communicated by email shall
be as effective as delivery of a manually executed counterpart of this letter.

 

Very truly yours,

 

LOGICMARK INVESTMENT PARTNERS, LLC

 

By:

/s/ Sarah Wuellner   Name: Sarah Wuellner   Title: Manager  

 

Agreed and accepted:

 

NXT-ID, INC.

 

By: /s/ Gino Pereira



  Name: Gino Pereira   Title: Chief Executive Officer  



      cc: David E. Danovitch, Esq. (ded@robinsonbrog.com)

 

 

 

 

